PER CURIAM.
Plaintiff sued defendant for the loss of two trunks, for which she claimed $2,000. Defendant allowed its time to answer to expire, and a judgment by default was entered against defendant on the claim. Defendant moved to open the default, which motion was granted, on payment of $10 costs and disbursements. From the order granting the motion plaintiff appeals.
The motion papers are defective, in that they fail to contain a copy of the proposed answer. Schumpp v. Int. St. Ry. Co., 81 App. Div. 576-577, 81 N. Y. Supp. 366; Meyer v. City of New York, 80 App. Div. 584, 80 N. Y. Supp. 774; Allen v. Fowler, 45 App. Div. 506, 61 N. Y. Supp. 325.
The order is reversed, with $10 costs and disbursements, and the motion is denied, with $10 costs, but without prejudice to a new motion in the court below.